Keefe, Judge:
This suit involves the classification of certain Dalmore Octagon Curriers Clearing Stones imported from Glasgow, Scotland. The merchandise was assessed for duty at the rate of 30 per centum ad valorem under paragraph 214 of the Tariff Act of 1930, as earthy or mineral substances. The plaintiffs claim that these particular articles consist of hones or whetstones and as such are entitled to free entry under the eo nomine provision therefor in paragraph 1692.
At the trial two witnesses testified for the plaintiffs that the stones in question are used to sharpen knives such as are used in tanners’ establishments and are sold for that purpose throughout the country, *444and that practically every tannery has one or more stones ranging in size from 4 up to 8 inches, octagon shape, for the purpose of sharpening small trimming knives, currier’s knives, and slicker knives. In the opinion of the witnesses a hone consisted of a long, narrow-stone, 7 or 8 inches long and 2 inches wide, while a whetstone is larger in size but used for the same purpose and included the stones in question.
One witness testified for the Government that stones similar to the stones in question are principally used to polish copper cylinders that are used in rotogravure printing and by textile printers. The witness admitted, however, that the rotogravure printer prefers a larger stone, and it is quite possible that stones measuring 6 by 6 inches, 7 by 7 inches, or 8 by 8 inches, might be used for purposes other than rotogravure work, and that it was quite possible that they might be used chiefly by tanners as whetstones as distinguished from the use to which such stones would be applied by rotogravure printers or in textile works.
The stones in question herein range in size from 4 by 4K inches to 8 by 8 inches by l}í to 5 inches in thickness. The preponderance of evidence produced unquestionably establishes that clearing stones in the sizes here imported are whetstones and principally used for that purpose. In fact, counsel for the Government admitted that there is no question about such stones being used for the sharpening of knives. Judgment will therefore be entered in favor of the plaintiffs, directing the collector to reliquidate the entry, making refund of all duty taken.